DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 8, 9, and 12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/5/2021.
Applicant’s election without traverse of Group A, Figs. 1-12, Claims 1-7, 10, 11, and 13 in the reply filed on 2/5/2021 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 20060133162 (Kim).
Regarding Claim 1, Kim teaches a labor-saving tent frame, comprising an upper hub (11) and a lower hub (16), wherein the upper hub is articulated with inner ends of a plurality of long ribs (2), the lower hub is articulated with inner ends of a plurality of short ribs (2), and outer ends of the plurality of short ribs are articulated to the plurality of long ribs in one-to-one correspondence (at 1a/1b); the tent frame further comprises a long-short-rib articulated torsion spring (32), the long-short-rib articulated torsion spring is provided with a first force arm of the torsion spring and a second force arm of the torsion spring, and the plurality of long ribs and the plurality of short ribs are fixed to the first force arm of the torsion spring and the second force arm of the torsion spring respectively.
Regarding Claim 2, Kim teaches (see Figs. 7-8) that the long-short-rib articulated torsional spring comprises a torsional spring body (at 32), and two ends of the torsional spring body are free ends (at 34a and 36a); a first free end (34a) of the free ends forms the first force arm of the torsional spring, and a second free end (36a) of the free ends forms the second force arm of the torsional spring; the first force arm of the torsional spring rotates driven by a moving of the plurality of long ribs, and the second force arm of the torsional spring rotates driven by a moving of the plurality of short ribs; when the long-short-rib articulated torsional spring is in a natural state (Fig. 6b), an inclined angle exists between a projection of the first force arm of the torsional spring on an axial end face of the torsional spring and a projection of the second force arm of the torsional spring on the axial end face of the torsional spring.
Regarding Claim 3, Kim teaches that the first force arm of the torsional spring is L-shaped (insofar as the end is bent at an angle to the arm), the second force arm of the torsional spring is L-shaped (insofar as the end is bent at an angle to the arm) or I-shaped, the first force arm of the torsional spring is located in a first plane, the second force arm of the torsional spring is located in a second plane, and the first plane is perpendicular to the second plane.
Regarding Claim 4, Kim teaches that each of the plurality of long ribs includes a long-rib rod (1) and a long-rib-side articulated member (1a) sleeved on the long-rib rod, the first force arm of the torsional spring is connected to the long-rib-side articulated member, a limiting face (the bottom side of the sleeve) is provided on the long-rib-side articulated member, and the first force arm of the torsional spring abuts against the limiting face.
Regarding Claim 6, Kim teaches that each of the plurality of long ribs and each of the plurality of short ribs form a long-short-rib articulated pair by articulating a long-rib-side articulated member with a short-rib-side articulated member; and the long-rib-side articulated member and the short-rib-side articulated member are fixed by a long-short-rib articulated axis pin (1b).
Regarding Claim 10, Kim teaches that the upper hub is coaxial with the lower hub and provided with an upper sleeve (12), the lower hub is provided with a lower sleeve (the inner bore of 16), and the upper sleeve and the lower sleeve are both coaxial with the upper hub and are adaptively sleeved with each other.
Regarding Claim 11, Kim teaches that at least one of the upper sleeve and the lower sleeve is provided with a structure (20) for forming an axial limit between the upper sleeve and the lower sleeve.
Allowable Subject Matter
Claims 5, 7, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: the prior art made of record has failed to suggest either singly or in combination, a novel labor-saving tent frame including upper and lower hubs that are connected by a long-rod/short-rod articulation, there being a torsional spring at the joint between the long and short rods, and wherein there is an articulated member sleeved on the short rod, the member having a b-shaped through hole receiving an arm of the torsional spring as recited in Claim 5, or wherein there is there is an articulated member on the long-rod with first and second shaft seats having escape grooves as recited in Claim 7, or wherein there is an upper engaged groove on the upper hub, a lower engaged groove on the lower hub, and a limiting hook is engaged between the upper and lower engaged grooves as recited in Claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. JP 2002521591 A, KR 20090083569 A, and Ferraro, Sr. et al. teach labor-saving tent frames.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH CHANDLER HAWK whose telephone number is (571)272-1480.  The examiner can normally be reached on M-F 9am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NOAH CHANDLER HAWK
Primary Examiner
Art Unit 3636



/Noah Chandler Hawk/Primary Examiner, Art Unit 3636